Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on August 16, 2021 for Application No. 16/082,597.  By the amendment, claims 1 and 3-6 are pending being amended, claim 7 being canceled and claim 2 remains canceled.

Allowable Subject Matter
Claims 1, 3-6 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a control device for an automatic transmission having the combination features recited in the claim and particularly “a phase compensation control unit configured to halt the phase lead compensation by the phase compensation unit when an unstable travelling state of a vehicle is detected, the phase compensation control unit being further configured to release the lock-up clutch when the lock-up clutch is engaged and the phase lead compensation is halted”.
The closest prior art reference is Segawa et al. (US 6,860,834 B2). Segawa discloses a controller 12 including a feedback compensating unit 104 and a target lockup clutch tightening capacity computing unit 107 which configured to set a target relation rotation speed according to a difference between target engine rotation speed and an input rotation and causes the target relative rotation speed to gradually vary from an initial relative rotation speed to a predetermined target change-over relative rotation speed in order to provide a smooth shifting but does not disclose the particular features and conditions required by claim 1. See Figures 3-5 and the Summary of the Invention. 
Claims 3-6 are allowed as being dependent upon the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on August 16, 2021 has been entered. Applicant’s amendments have overcome the objection of claim 7 and the rejection of claims 1 and 3-7 being rejected under 35 U.S.C § 112(b), previously set forth in the prior Office action. 

Response to Arguments
Applicant’s arguments on page 5 of the Remarks, filed 08/16/2021, with respect to the objection of claim 7 and claims 1 and 3-6 being rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The objection and rejection of the claims have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TINH DANG/Primary Examiner, Art Unit 3655